Exhibit 10.3

Fax: 415-723 7895

 

LOGO [g710626g35b89.jpg]

Driven by science. Focused on life.

Via Email Delivery

February 28, 2014 Amended 3.3.14

Rick Bierly

[address]

Dear Rick

It is my great pleasure to offer you the position of Chief Financial Officer of
Medivation, Inc. reporting to me. We are very excited about the possibility of
you joining our team, and we look forward to the prospect of working with you in
our innovative company!

As an employee of Medivation, Inc., (the Company) you will be eligible to
participate in our benefits and compensation programs. The following outlines
the terms of our offer:

Your annualized base salary will be $458,000 payable on the 15th and last day of
each month.

We will also pay you a one-time bonus of $320,000. The first half ($160,000) of
this amount will be paid within thirty days of your employment start date, and
the second half ($160,000) on the first anniversary of your employment. If you
voluntarily terminate your employment with us before the first anniversary of
your employment start date, you agree to repay some or all of this bonus to
Medivation on or before your voluntary termination date. The repayment amount
will be calculated on a prorated basis, and reduced by all full months worked
between the date of hire and the effective date of the termination. For example,
if the date of hire is April 1, 2014, payment is made on May 1, 2014, and your
voluntary resignation is effective on August 10, 2014, then you would owe
Medivation a repayment of 8/12th of $160,000 or $106,667 (will have worked just
4 full months). The same 12-month proration and formula shall apply to the
second year’s payment of $160,000.

Employees who join the Company between January 1 and September 30th will be
eligible for a prorated bonus for their first year of employment. Bonuses are
generally paid in the first quarter, following year that the bonus was earned.
The target bonus opportunity for your position is 60% of your base salary. The
actual payout can range from 0% to 250% of this target, based on individual and
company performance. The Board of Directors makes an assessment of company
achievement against goals for purposes of bonus payouts annually, generally in
the first quarter of the following year. You will be a participant in the
Medivation 162M Bonus program for Section 16 officers.

We will recommend to Medivation’s Board of Directors that you be granted an
option to purchase 31,023 shares of Medivation common stock and 15,511
restricted stock units (RSUs). Upon vesting, each RSU will entitle you to
receive one share of Medivation common stock.

 

525 Market Street, 36th Floor San Francisco, CA 94105 (415) 543-3470 Fax (415)
543-3411 www.medivation.com



--------------------------------------------------------------------------------

Your options will have an exercise price equal to the fair market value of the
shares, on the date the option is granted (as determined in accordance with
Medivation’s Stock Option Grant Date Policy). The terms of your options will be
governed in all respects by the terms of our 2004 Equity Incentive Award Plan
and the stock option agreements. Your options will vest over a four-year
period—25% at the end of the first year, then 1/48th monthly thereafter over the
ensuing three years. Your RSUs will vest over a three year period - one third on
each of approximately the first, second and third anniversaries of the grant
date. In the event there is a change of control of Medivation, your options
would fully vest and become exercisable, and your RSUs would fully vest,
automatically upon the occurrence of that event.

Your options and RSUs will be submitted for approval following your start date
of employment. A stock option agreement will be provided to you, after the Board
of Directors has approved your grant. In addition, you may be eligible for
future annual equity grants under the Plan based on the level of your position
and your performance. Annual grants are typically made in the first quarter, of
the year following a performance evaluation. Employees must be on board by
September 30th, in order to be eligible for an annual grant.

As an employee of the Company you will be eligible to enroll in our
comprehensive benefits program that includes health, dental, vision, basic life
and basic personal accident insurance. Details will be provided during the new
hire orientation. All Medivation Inc., benefits are re-evaluated on an annual
basis and are subject to change. Subject to timely completion of your job
responsibilities, paid time off (PTO) may be utilized at your discretion.

The Company offers a 401(k) plan with an employer match that provides you with
the opportunity for pre- or post-tax, long-term savings. You may contribute up
to the federal maximum, which is currently $17,500.

In addition, the Company offers an Employee Stock Purchase Plan (ESPP) - ESPP is
a voluntary benefit that allows eligible employees to purchase shares of
Medivation common stock at a discount through after tax payroll deductions.
Eligible employees must enroll during the designated enrollment period.
Additional information including a Prospectus and online enrollment instructions
will be provided after your date of employment.

It is our understanding that you plan to establish a residence in the Bay Area.
You will be eligible for the Medivation Relocation Program. Relocation benefits
under this Plan are tailored to meet the needs of the relocating employee,
within the guidelines of our Policy. The attached document outlines the benefits
that will be provided to you, for your relocation from New Hope, PA to the Bay
area. All payments are grossed up for state and Federal taxes. If you
voluntarily terminate your employment with us before the second anniversary of
your employment start date, you agree to repay the relocation costs to
Medivation on or before your termination date.



--------------------------------------------------------------------------------

As a result of the 1986 Immigration Reform and Control Act, we are required to
verify the identity and work authorization of all new employees. You will
therefore be required to sign the Employment Eligibility Verification (Form
I-9). We will need to examine original documents that satisfy these verification
requirements, within 24 hours of your employment start date. This offer of
employment is contingent upon your providing the necessary documentation within
that period.

You will abide by the Company’s strict policy that prohibits any new employee
from using or bringing with him/her all prior employers’ proprietary
information, trade secrets, proprietary materials, and/or processes. Upon
starting employment with Medivation, Inc., you will be required to sign an
Employee Confidentiality and Invention Assignment Agreement indicating, among
other things, your agreement with this policy.

Employees are expected to devote all professional work time to the Company. If
you would like to request an exception for special circumstances, you will need
to obtain written permission from your manager.

By signing below you are indicating your understanding that should you accept a
position at Medivation Inc., the employment relationship is based on the mutual
consent of the employee and the Company. Accordingly, either you or the Company
can terminate the employment relationship at will, at any time, with or without
cause or advance notice.

This offer of employment is effective for 3 business days from the date of this
letter and is contingent upon satisfactory completion of background and
reference checks. If all of the foregoing is satisfactory, please sign, date,
and return this letter within 3 business days. Please label the envelope
attention Sandy Cooper, Human Resource and mail it to Medivation, 525 Market
Street 36th Floor, San Francisco, CA 94105. If you prefer, you may scan an email
your signed offer letter to sandy.cooper@medivation.com

Rick, we are enthusiastic about welcoming you to the Company and look forward to
you joining our team.

Sincerely,

/s/David Hung

David Hung, MD

President and Chief Executive Officer



--------------------------------------------------------------------------------

I accept employment with the Company on the foregoing terms. (Amended 3.3.14
letter)

 

/s/ Richard A. Bierly

         Rick Bierly             3/3/14                3/31/2014     or late
previous week       Date Signed    Anticipated Start Date         



--------------------------------------------------------------------------------

LOGO [g710626g78c65.jpg]   Relocation Benefits Package            

 

 

Employee name: Rick Bierly

[phone number]

[email]

[address]

Upon acceptance of the Medivation employment offer, we will contact our
relocation provider, Move Management Center (MMC), who will initiate your
personal relocation benefit package. This package is designed to assist you with
your move from New Hope, PA to the San Francisco Bay Area. Your MMC counselor
will be your central point of contact coordinating services available to you,
throughout the relocation process. Your MMC counselor will work with
professional service providers to coordinate each aspect of your move. Your MMC
counselor will follow up with you directly when Human Resources confirms your
offer acceptance.

The following is a summary of your relocation benefits:

Amended 3.3.2014

 

Benefit

  

Provision

Home Search Assistance & House Hunting Trip    Employee counseling; area
information; area home finding tours in San Francisco Bay Area. Business Class
airfare, lodging (not to exceed $450 per day or the higher of the current travel
policy for EC members), and meals (dinner up to $75 daily; breakfast/lunch up to
$35 daily per person) for employee + spouse/partner for 1 trip, for a maximum of
5 days to identify a residence. Interim Housing    Medivation will pay up to 6
months, not to exceed $5,000 per month for your interim housing. MMC is
available to assist you in securing interim housing. Any portion of this
allowance ($30K) not utilized will be payable to you, meaning that any residual
of the $30K not used will be grossed up and paid to you in a lump sum. Shipment
of Household Goods    MMC will conduct a move Survey to determine your shipping
needs. All of your household goods moving cost will be paid by Medivation.
Storage of Household Goods    Medivation will pay for your destination storage
for up to 6 months, if required. Auto Transport    Medivation will pay for the
shipment of up 2 cars via professional covered car carrier or with household
goods shipment. Relocation Miscellaneous Expense Allowance    Medivation will
pay you $10,000 (grossed-up) to be used at the employee’s discretion for
move-related costs. This payment will be made upon the initiation of your move.
Final Move Expenses    One way travel for employee + spouse/partner/family to
San Francisco, including meals and lodging (per guideline above). Tax
Preparation Assistance    Medivation will reimburse you for your Federal and
State (PA and CA) income tax preparation for years 2014, 2015 and 2016. Tax
Information Gross-up Methodology    Taxable relocation expenses are grossed up.

 

Approved by    /s/ Sandy Cooper                    3.3.14                  
Sandy Cooper    Date   



--------------------------------------------------------------------------------

LOGO [g710626g78c65.jpg]   Relocation Benefits Package            

 

 

Benefit

  

Provision

Time Frame    It is our understanding that your relocation will occur in two
parts, an initial change of residence with your relocation to the Bay area
closely following your start date, and a second and final relocation to the Bay
area may occur within three years (this is an estimate) following the first
relocation. The provisions of this package may be extended if requested in
writing.

 

Approved by    /s/ Sandy Cooper                        3.3.14                  
Sandy Cooper    Date   